DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6,12 of U.S. Patent No. 8776730. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim substantially the same subject matter.  With respect to claim 13 of this application which recites that the relaxation content comprises relaxing auditory content, the solfeggio frequency sounds (of claim 6 of the ‘730 Patent) are relaxing auditory content, and therefore, not patentably distinct. 
Claims 10 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 24 of U.S. Patent No. 9107389. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim substantially the same subject matter.  With respect to claim 13 of this application which recites that the relaxation content comprises relaxing auditory content, the solfeggio frequency sounds (of claim 13 of the ‘389 Patent) are relaxing auditory content, and therefore, not patentably distinct. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1,2,6,7,9-11,15,16,18 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Kates (2009/0031966).  Kates discloses a training method and system comprising a system 100 which provides training commands or instructions to the dog 101; wherein audio commands can be provided through the loudspeakers 107, through a loudspeaker in the animal system 102, and/or through audio devices (e.g., loudspeakers, buzzers, etc.) in the dog toys 114-116, and visual commands can be provided by the monitor 105, by an animatronics trainer 123, and/or by visual display devices (e.g., lights in the toys 114-116, lights on the toilet 117, dog house 119, dispensers 120-122) etc.; further the tracking system can be used to provide corrective commands when the dog 101 is not performing correctly and/or to provide encouragement when the dog 101 is performing correctly; wherein the system can be adjusted daily as needed or desired by the trainer based on daily behaviors; and wherein the sounds  are considered to be stimulating; wherein the training commands are considered to be habituation content configured to reduce a severity of behavioral issues; and wherein feedback is provided via cameras 106; and where the daily routine comprises eating (monitor 121).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 3,12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kates.  Kates discloses wherein stimulating sounds includes buzzers [0047], therefore it would have been obvious to provide that the sounds include other sounds such as knocks, squeaks, bells, etc as alternate equivalent stimulating sounds.
Allowable Subject Matter
Claims 4,5,8,13,14,17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art shows examples of animal training system and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE ABBOTT whose telephone number is (571)272-6896. The examiner can normally be reached 7am -5:30pmEST Monday- Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YVONNE R ABBOTT-LEWIS/Primary Examiner, Art Unit 3644